UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6983


BRADLEY GERALD MULLINS,

                    Petitioner - Appellant,

             v.

SOUTH CAROLINA ATTORNEY GENERAL; WARDEN, KEEN MOUNTAIN
CORRECTIONAL CENTER,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Sherri A. Lydon, District Judge. (0:19-cv-03017-SAL)


Submitted: November 17, 2020                                Decided: November 20, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bradley Gerald Mullins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bradley Gerald Mullins seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Mullin’s 28 U.S.C. § 2254

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Mullins has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2